DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Claims 1-13, in the reply filed on 22 November 2021 is acknowledged.  The traversal is on the ground(s) that examination of both groups would not constitute a serious search burden. This is not found persuasive because a serious search burden is characterized as:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the 
In the instant case, the two inventions are classified separately (rationale A) and searching the two inventions would require different fields of search, e.g., different search strings/strategy, (rationale C).
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 February 2020, 08 February 2021, 29 March 2021, and 22 June 2021 were considered by the examiner.

Claim Status
Claims 1-20 are pending.
Claims 14-20 are withdrawn.
Claims 1-13 are rejected.
Claims 1, 6, and 8 are objected to.

Claim Objections
Claims 1, 6, 8 are objected to because of the following informalities:
Claims 1 and 8, recites a composite material “opposite the substrate”, which presents the claim in a confusing manner. Opposite does not provide a further structural limitation to the claim as written. By reciting, “a diffusion barrier coupled to the substrate and between the 
Claim 6 recites the diffusion barrier comprising a “bond coat between said substrate and composite material”. The bond coat being between the substrate and composite is redundant since the diffusion barrier is between the substrate and composite (see Claim 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claims 1 and 8, Claims 1 and 8 recite the diffusion layer comprising a “chromium-aluminum-yttria powder material” (Cr-Al-Y2O3), but define this as Cr-Al-Y in the specification, which would be “chromium-aluminum-yttrium”. Accordingly, it is unclear whether the applicants are claiming that chromium-aluminum-yttria powder material is (i) Cr-Al-2O3, (ii) Cr-Al-Y, or (iii) either Cr-Al-Y2O3-- or Cr-Al-Y. To aid in compact prosecution, the examiner is interpreting the claim as (iii), which is the broadest reasonable interpretation.
Claims 1 and 8 also recite “nickel cobalt and chromium-aluminum-yttria powder material”, which renders the claim indefinite. From the current claim language, it is unclear whether nickel cobalt (Ni/Co) is required to be a powder, i.e., the powder material refers to both nickel cobalt and chromium-aluminum-yttria or refers to chromium-aluminum-yttria only. The specification recites electrolytic nickel cobalt (Paragraph [0033]), and therefore is interpreting the claim such that only chromium-aluminum-yttria is required to be a powder. To aid in clarity the examiner recommends adding language to explicitly state that nickel cobalt is not a powder.
Regarding Claim 2, Claim 2 recites wherein the “nickel cobalt and chromium-aluminum-yttria powder material comprises a layered coating structure”, which renders the claim indefinite. From the current claim language it is unclear whether applicants are claiming (i) Ni/Co and Cr-Al-Y form a layer, or (ii) the diffusion barrier, which comprises Ni/Co and Cr-Al-Y, is a layered coating structure. The examiner notes that if case (i), then the language suggesting Ni/Co and Cr-Al-Y are a layer appears to be erroneous, since it is unclear how such components would comprise any structure other than a layer. The examiner is therefore interpreting the claim as (ii), to aid in compact prosecution.
Regarding Claim 3
Regarding Claim 4, Claim recites wherein the “layered coating includes multiple layers”, which renders the claim indefinite. From the current claim language it is unclear whether applicants are claiming (i) the layered coating, wherein Ni/Co and Cr-Al-Y comprise it, is repeated multiple times, i.e., there are multiple Ni/Co and Cr-Al-Y layers, or (ii) the diffusion barrier, which comprises a Ni/Co and Cr-Al-Y layer, is multilayered, i.e., has other non-Ni/Co–Al-Cr-Y layers. The examiner notes there is no evidence to suggest case (i) in the application and is therefore interpreting the claim as (ii), to aid in compact prosecution.
Regarding Claims 6 and 9, the term “bond coat” is a relative term which renders the claim indefinite. The term “bond coat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The only description applicants provide to elucidate what would constitute “bond coat” is “the diffusion barrier 58 including Ni-Co with Cr-Al-Y 58 can act as a bond coat.” (Paragraph [0033]), and that “the diffusion barrier comprises a bond coat between the substrate and the composite material” (Paragraph [0010]). Therefore, the examiner does not know what a bond coat would be outside of the recited including Ni-Co with Cr-Al-Y powder material of Claim 1, and is therefore interpreting the claim as such.
Moreover, Claims 6 and 9 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Because applicants do not provide clarification as to what a “bond coat” is beyond the Ni-Co and Cr-Al-Y powder material of Claim 1, Claims 6 and 9 fails to further Claim 1 and 8, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claims 7 and 11, Claims 7 and 11 recite the diffusion barrier comprising “a nickel strike layer between the substrate and the diffusion barrier”, which renders the claim indefinite. Since the claimed strike layer is claimed as a component of the diffusion barrier, it is unclear how such a strike layer would be disposed between the substrate and itself. Accordingly, the examiner is interpreting the claim as “…wherein a nickel strike layer is disposed between said substrate and said diffusion barrier,” to aid in compact prosecution.
Claims 5, 10, and 12-13 are rejected by virtue of their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martel et al. (US 2018/0195192, cited on the IDS filed 08 February 2021, Martel).
Regarding Claims 1 and 5, Martel teaches a nickel-based alloy substrate (airfoil – elements 92 and 96 in Figure 6; Paragraph [0052]), and a diffusion barrier comprising nickel and cobalt (Ni/Co) matrix (Paragraphs [0045-0046]) and chromium-aluminum-yttrium (Cr-Al-Y) powder (Paragraphs [0045-0046]) disposed on the substrate (Paragraph [0046]). Martel further teaches that the diffusion barrier is disposed between the substrate and a composite material (cubic boron nitride particles (cBN) – element 412 in Figure 6 outside of element 408; Paragraph [0056]; also see overplated language of Paragraph [0057]). 
Regarding Claim 2, Martel teaches all of the limitations of the diffusion barrier coating on a substrate according to Claim 1. Martel further teaches wherein the diffusion barrier comprises a layered coating structure (see e.g., elements 404, 406, 408 – Figure 6; Paragraphs [0054-0057]).
Regarding Claim 3, Martel teaches all of the limitations of the diffusion barrier coating on a substrate according to Claim 2. Martel further teaches wherein the diffusion barrier comprises plated layers (see e.g., elements 404, 406, 408 – Figure 6; Paragraph [0054-0057]).
Regarding Claim 4, Martel teaches all of the limitations of the diffusion barrier coating on a substrate according to Claim 2. Martel further teaches the diffusion barrier is multilayered (see e.g., elements 404, 406, 408 – Figure 6; Paragraph [0054-0057]).
Regarding Claim 6
Regarding Claim 7, Martel teaches all of the limitations of the diffusion barrier coating on a substrate according to Claim 1. Martel further teaches a nickel strike layer deposited between the substrate and the diffusion barrier (element 402 – Figure 6; Paragraph [0052]).
Regarding Claim 8, Martel teaches a gas turbine engine component (Paragraph [0001]) comprising a compressor integrally bladed rotor (Figure 3; Paragraph [0028]) having a blade with an airfoil section having a substrate (elements 92 and 96 – Figure 3; Paragraphs [0042-0043; 0046]). Martel further teaches a diffusion barrier comprising nickel and cobalt (Ni/Co) matrix (Paragraphs [0045-0046]) and chromium-aluminum-yttrium (Cr-Al-Y) powder (Paragraphs [0045-0046]) disposed on the substrate (element 96 – Figures 2 and 6; Paragraph [0046]).
Regarding Claim 9, Martel teaches all of the limitations of the gas turbine engine component according to Claim 8. Because applicants do not provide clarification as to what a “bond coat” is beyond the Ni-Co and Cr-Al-Y powder material of Claim 8, Claim 9 is rejected under the same rationale of Claim 8.
Regarding Claim 10, Martel teaches all of the limitations of the gas turbine engine component according to Claim 9. Martel further teaches the diffusion barrier is multilayered (see e.g., elements 404, 406, 408 – Figure 6; Paragraph [0054-0057]).
Regarding Claim 11, Martel teaches all of the limitations of the gas turbine engine component according to Claim 9. Martel further teaches a nickel strike layer deposited between the substrate and the diffusion barrier (element 402 – Figure 6; Paragraph [0052]).
Regarding Claim 12
Regarding Claim 13, Martel teaches all of the limitations of the gas turbine engine component according to Claim 8. Martel further teaches wherein the integrally bladed rotor is located in a high pressure compressor section of the gas turbine engine (Paragraph [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784